Case: 20-10735      Document: 00515883248         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 2, 2021
                                  No. 20-10735                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Vincent Michael Herrera,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:05-CR-195-3


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Vincent Michael Herrera, federal prisoner # 34018-177, pleaded guilty
   to conspiracy to distribute and to possess, with intent to distribute, more than
   50 grams of pure methamphetamine, in violation of 21 U.S.C. §§ 846 and
   841(b)(1)(A). He was sentenced to, inter alia, 240-months’ imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10735      Document: 00515883248          Page: 2   Date Filed: 06/02/2021




                                    No. 20-10735


          Proceeding pro se, Herrera challenges the district court’s denying: his
   motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2); and
   his motion for reconsideration. He contends the court erred in concluding
   Amendment 782 to the Sentencing Guidelines did not lower his applicable
   Guidelines sentencing range.
          We pretermit any issues concerning the timeliness of Herrera’s
   motion for reconsideration and notice of appeal; the Government has not
   raised such challenges, and any untimeliness would not present a
   jurisdictional impediment. See United States v. Martinez, 496 F.3d 387, 388–
   89 (5th Cir. 2007).
          Our court “review[s] de novo whether a district court has the authority
   to reduce a sentence under [§] 3582”. United States v. Morgan, 866 F.3d 674,
   675 (5th Cir. 2017) (citation omitted). United States v. Rabhan, 540 F.3d 344,
   346 (5th Cir. 2008) (citation omitted). Section 3582(c)(2) provides: a “court
   may reduce the term of imprisonment” for “a defendant who has been
   sentenced to a term of imprisonment based on a sentencing range that has
   subsequently been lowered by the Sentencing Commission”. 18 U.S.C.
   § 3582(c)(2).
          The presentence investigation report (PSR) found Herrera
   accountable for a drug quantity “far exceed[ing] the 1.5 kilograms of ICE
   [methamphetamine] necessary to invoke a base offense level of 38, which is
   the highest possible base offense level associated with the drug table found in
   USSG § 2D1.1”. See U.S.S.G. § 2D1.1(c), Note (C) (defining “Ice” as “a
   mixture or substance containing d-methamphetamine hydrochloride of at
   least 80% purity”). According to the PSR’s findings and the stipulated
   factual basis for his guilty plea, Herrera’s offense conduct involved more than
   4.5 kilograms of Ice methamphetamine. Because that drug quantity results
   in a base offense level of 38 even after Amendment 782, the amendment did




                                         2
Case: 20-10735      Document: 00515883248          Page: 3   Date Filed: 06/02/2021




                                    No. 20-10735


   not have the effect of lowering Herrera’s applicable Guidelines sentencing
   range. See U.S.S.G. § 2D1.1(c)(1). Therefore, Herrera was not eligible for a
   § 3582 sentence reduction based on Amendment 782. See U.S.S.G. §
   1B1.10(a)(2) (“A reduction . . . is not authorized under 18 U.S.C. §
   3582(c)(2) if . . . an amendment . . . does not have the effect of lowering the
   defendant’s applicable guideline range.”).
          AFFIRMED.




                                         3